El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelado nos pide que desestimemos esta apelación. De una certificación qne nos presenta del secretario del tribunal inferior aparece qne interpuesta esta apelación el 15 de julio de 1931 contra la sentencia adversa a los deman-dados, éstos optaron por qne el taquígrafo del tribunal pre-parase la transcripción de evidencia para su recurso, habién-dolo dispuesto así el tribunal sentenciador el 24 de julio de *531931; que el 11 de agosto siguiente fué concedida para tal fin una prórroga de treinta días; que el 11 de septiembre fué concedida otra prórroga igual que vencía el 12 de octubre y que no ba sido concedida nueva prórroga. Esa certifica-ción está fechada el 9 de enero de 1932.
De otra certificación del mismo secretario librada el 25 de enero de este año, que nos ha presentado el apelante, aparece que el 10 de octubre de 1931, dos días antes de vencer la prórroga de treinta días concedida el 11 de sep-tiembre anterior el taquígrafo solicitó otra nueva prórroga, enmendándola antes de ser resuelta esa petición en el sen-tido de que se le concediese hasta el 10 de febrero de 1932, y que esa prórroga y hasta esa fecha fué concedida por el tribunal inferior el 25 de enero corriente.
Presentada por el taquígrafo la solicitud de nueva pró-rroga antes de que venciera la que le había sido concedida y habiendo resuelto la corte posteriormente conceder dicha prórroga hasta el 10 de febrero del presente año, retrotra-yendo así sus efectos a la fecha del vencimiento de la anterior (Campos v. Corte de Distrito, 35 D.P.R. 624), está aún en tiempo el apelante para que el taquígrafo presente la transcripción de la evidencia, por lo que no procede la deses-timación de esta apelación y debe ser negada.